Citation Nr: 0421199	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-07 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran's period of active service has not been verified.  
The appellant claims DEA benefits based upon his status as a 
child of the veteran.   

This matter comes before the Board of Veterans' Appeals 
(Board) from the appeal of a March 2002 decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The RO determined that the appellant was not entitled to an 
extension of the delimiting date for the receipt of Chapter 
35 DEA benefits.  

In April 2004, the appellant failed to appear at a hearing 
that he had requested before a Veterans Law Judge.  He has 
offered no explanation for that failure to appear.  
Accordingly, the Board concludes that the request for such 
hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2003). 
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1962.  He had his 
31st birthday on March [redacted], 1993.  

2.  On March 1, 2002, the appellant filed his application for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits pursuant to 
Chapter 35, Title 38, United States Code, have not been met 
as a matter of law.  38 U.S.C.A. § 3512 (West 2002); 38 
C.F.R. §§ 21.3040, 21.3041 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

There were changes in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.

The arguments advanced in this case are more properly styled 
as purely legal questions, which the VCAA does not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Thus, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.


The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit he seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

Further, the appellant has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the VA regulations that 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

The appellant essentially contends that because of his 
mother's early demise and his father's disability, he was 
unable to recognize the importance of an education at an 
earlier age.  He argues that to deny him educational benefits 
at this time amounts to age discrimination.  

Information in the claims file reflects that the appellant 
was born on March [redacted], 1962.  The eligibility criteria for 
Chapter 35 Dependent's Educational Assistance (DEA) benefits 
for a child of a veteran is set out in 38 U.S.C.A. § 3512; 38 
C.F.R. §§ 21.3040 and 21.3041.  Ordinarily, a child's period 
of eligibility for educational assistance under Chapter 35 
ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a).

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The appellant has essentially asserted that he is entitled to 
a "modified" ending date that entitles him to continue to 
receive educational training and benefits.  The Board 
observes, however, that on March 1, 2002, the date in which 
the appellant first applied for educational assistance 
benefits, the appellant had already exceeded his 31st 
birthday.

As such, there is no provision allowing for a delimiting 
period to be modified or extended beyond a child's 31st 
birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  
Accordingly, the appellant's claim must be denied.

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing service 
eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
the Board finds that there is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under Chapter 35.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



